Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/19/21 has been entered.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7, 22-23 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Clark, in view of US 6119710 to Brown, in view of US 20140083514 to Ding (hereinafter “Ding’514).

As per claim 1, Clark discloses a pulse gas delivery system (Clark, see [0020], [0029] for system 10) comprising: a chamber having a volume (Clark, see [0026] and Fig. 1 for chamber 12); a pressure sensor configured to detect pressure of gas within the chamber (Clark, see [0027] for pressure transducer 18), a temperature sensor configured to detect a temperature indicative of temperature of the gas within the chamber (Clark, see [0027] for temperature sensor 20); an upstream valve configured to control flow of a gas into the chamber (Clark, see [0026] for the first valve 14); a downstream adjustable control valve, the openness of which can be controlled, configured to control flow of the gas out of the chamber (Clark, see [0026] for the second valve 16 and see [0032] and [0034] for the valve 16 being an adjustable control valve, the openness of which can be controlled); and a controller configured to control 
However, Brown in an analogous art discloses regulate the flow rate of the gas based on the calculated measured flow rate and a targeted flow rate set point (Brown, see col. 3 lines 40-62).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Brown into the System of Clark. The modification would be obvious because one of the 
The combination of Clark and Brown does not explicitly disclose measured flow rate being calculated based on the detected pressure and temperature. However, Ding’514 in an analogous art discloses measured flow rate being calculated based on the detected pressure and temperature (Ding’514, see [0024]-[0025]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Ding’514 into the above combination of Clark and Brown. The modification would be obvious because one of the ordinary skill in the art would want to verify the accuracy of the system by calculating measured flow rate based on the detected pressure and temperature (Ding’514, [0010] and [0024]).

As per claim 2, the rejection of claim 1 is incorporated, Clark further discloses the controller is configured to control opening of the downstream control valve in a feedback loop to regulate the flow out of the system during the pulse based on pressure and temperature detected during the pulse (Clark, see abstract, [0008]-[0009], [0034], [0039] and [0048], it is noted that the temperature/pressure in equation (5) of [0048] is the pressure and temperature detected during the pulse, it is further noted that the definition of a feedback loop is using the system output as input, and in Clark, the system output (detected temperature and pressure) are used as input in equation (5) to control the 
The combination of Clark and Brown does not explicitly disclose measured flow rate being calculated based on the detected pressure and temperature. However, Ding’514 in an analogous art discloses measured flow rate being calculated based on the detected pressure and temperature (Ding’514, see [0024]-[0025]).

As per claim 7, the rejection of claim 6 is incorporated, Clark further discloseswherein the controller is configured to calculate the dose Δn(t) of the gas delivered out of the chamber at a time t during the pulse according to the following function: Δn(t) = V * (Pt0 – Pt)/ (R*Tt), where V represents the volume of the chamber, Pt0 represents the pressure of the gas within the chamber when the pulse is started, Pt represents the pressure of the gas within the chamber at the time t during the pulse, and Tt represents the temperature of the gas at the time t during the pulse (Clark, see [0048] and claims 2-3).

As per claim 22, Clark discloses a method of delivering a pulse of gas (Clark, see [0020] and [0029]), the method comprising: controlling flow of gas into a chamber with an inlet valve (Clark, see [0008], detecting a pressure of gas within the chamber with a pressure sensor (Clark, see [0027]), detecting a temperature indicative of temperature of the fluid within the chamber with a temperature sensor (Clark, see [0027]); and regulating measured flow of the gas during the pulse of gas by controlling a downstream adjustable control valve during the pulse of gas, the measured flow being calculated 
However, Brown in an analogous art discloses regulating measured flow rate of the gas to a targeted flow rate setpoint (Brown, see col. 3 lines 40-62).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Brown into the method of Clark. The modification would be obvious because one of the ordinary skill in the art would want to ensure accurate process gas delivery by regulating the flow rate of the gas based on the calculated measured flow rate and a targeted flow rate set point (Brown, see col. 3 line 40-col. 4 line 15).
The combination of Clark and Brown does not explicitly disclose measured flow rate being calculated based on the detected pressure and temperature. However, Ding’514 in an analogous art discloses measured flow rate being calculated based on the detected pressure and temperature (Ding’514, see [0024]-[0025]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Ding’514 into the above combination of Clark and Brown. The modification would be obvious because one of the ordinary skill in the art would want to verify the accuracy of the system by calculating measured flow rate based on the detected pressure and temperature (Ding’514, [0010] and [0024]).


Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Brown into the method of Clark. The modification would be obvious because one of the ordinary skill in the art would want to ensure accurate process gas delivery by regulating the flow rate of the gas based on the calculated measured flow rate and a targeted flow rate set point (Brown, see col. 3 line 40-col. 4 line 15).

As per claim 27, the rejection of claim 22 is incorporated, Clark further discloses calculating the dose of the gas delivered out of the chamber based on volume of the chamber, the initial pressure of the gas within the chamber as detected by the pressure sensor when the pulse is started, the pressure of the gas within the chamber as detected by the pressure sensor during the pulse, and the temperature of the gas as detected by the temperature sensor during the pulse (Clark, see [0048] and claims 2-3).

As per claim 28, the rejection of claim 27 is incorporated, Clark further discloses calculating the dose Δn(t) of the gas delivered out of the chamber at a time t during the pulse according to the following function: Δn(t) = V * (Pt0 – Pt)/ (R*Tt), where V represents the volume of the chamber, Pt0 represents the pressure of the gas within the .

Claims 4 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Clark, in view of Brown, in view of Ding’514, further in view of US 20060283254 to Ding et al. (hereinafter “Ding”).

As per claim 4, the rejection of claim 1 is incorporated, Brown further discloses wherein the controller is configured to calculate the flow rate using a constant that is a negative value Q (Brown, see col. 17 lines 15-20). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Brown into the System of Clark. The modification would be obvious because one of the ordinary skill in the art would want to ensure accurate process gas delivery (Brown, see col. 4 lines 14-15).
The combination of Clark, Brown and Ding’514 does not explicitly disclose calculate the flow rate Q based on the following function: Q = V*Tstp/Pstp* d(P/T)/dt, wherein V represents the volume of the chamber, Tstp represents standard temperature, Pstp represents standard pressure, P represents the pressure of the gas within the chamber, and T represents the temperature of the gas within the chamber.
However, Ding in an analogous art discloses calculate the flow rate Q based on the following function: Q = V*Tstp/Pstp* d(P/T)/dt, wherein V represents the volume of 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Ding into the above combination of Clark, Brown and Ding’514. The modification would be obvious because one of the ordinary skill in the art would want to solve the external volume problem by calculating flow rate using the equation Q = V*Tstp/Pstp* d(P/T)/dt (Ding, [0008] and [0016]-[0017]).

As per claim 25, the rejection of claim 22 is incorporated, Brown further discloses wherein the controller is configured to calculate the flow rate using a constant that is a negative value Q (Brown, see col. 17 lines 15-20). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Brown into the method of Clark. The modification would be obvious because one of the ordinary skill in the art would want to ensure accurate process gas delivery (Brown, see col. 4 lines 14-15).
The combination of Clark, Brown and Ding’514 does not explicitly disclose calculate the flow rate Q based on the following function: Q = V*Tstp/Pstp* d(P/T)/dt, wherein V represents the volume of the chamber, Tstp represents standard temperature, Pstp represents standard pressure, P represents the pressure of the gas within the chamber, and T represents the temperature of the gas within the chamber.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Ding into the above combination of Clark, Brown and Ding’514. The modification would be obvious because one of the ordinary skill in the art would want to solve the external volume problem by calculating flow rate using the equation Q = V*Tstp/Pstp* d(P/T)/dt (Ding, [0008] and [0016]-[0017]).

Claims 5-6, 8-11, 13-17, 19-21, 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Clark, in view of Brown, in view of Ding’514, further in view of US 20120216888 to Ding et al. (hereinafter “Ding’888).

As per claim 5, the rejection of claim 1 is incorporated, Clark further discloses the controller is further configured to calculate a dose of the gas delivered out of the chamber and to control the downstream control valve to deliver a prescribed dose of gas during the gas pulse (Clark, see abstract, [0008]-[0009], [0039] and [0048]). The combination of Clark, Brown, and Ding’514 does not explicitly disclose deliver gas during a prescribed period of the gas pulse. However, Ding’888 in an analogous art discloses deliver gas during a prescribed period of the gas pulse (Ding’888, see [0025]).


As per claim 6, the rejection of claim 5 is incorporated, Clark further discloses the controller is configured to calculate the dose of the gas delivered out of the chamber based on volume of the chamber, the initial pressure of the gas within the chamber as detected by the pressure sensor when the pulse is started, the pressure of the gas within the chamber as detected by the pressure sensor during the pulse, and the temperature of the gas as detected by the temperature sensor during the pulse (Clark, see [0048] and claims 2-3).

As per claim 8, the rejection of claim 1 is incorporated, Clark further discloses the controller is further configured to calculate a dose of the gas delivered out of the chamber and to control the downstream control valve to deliver a prescribed dose of gas during the gas pulse (Clark, see abstract, [0008]-[0009], [0039] and [0048]). The combination of Clark, Brown, and Ding’514 does not explicitly disclose deliver gas during a prescribed period of the gas pulse. However, Ding’888 in an analogous art discloses deliver gas during a prescribed period of the gas pulse (Ding’888, see [0025]).


As per claim 9, the rejection of claim 8 is incorporated, Clark further discloses the controller is configured to calculate the dose of the gas delivered out of the chamber based on volume of the chamber, the initial pressure of the gas within the chamber as detected by the pressure sensor when the pulse is started, the pressure of the gas within the chamber as detected by the pressure sensor during the pulse, and the temperature of the gas as detected by the temperature sensor during the pulse (Clark, see [0048] and claims 2-3).

As per claim 10, the rejection of claim 9 is incorporated, Clark further discloses wherein the controller is configured to calculate the dose Δn(t) of the gas delivered out of the chamber at a time t during the pulse according to the following function: Δn(t) = V * (Pt0 – Pt)/ (R*Tt), where V represents the volume of the chamber, Pt0 represents the pressure of the gas within the chamber when the pulse is started, Pt represents the pressure of the gas within the chamber at the time t during the pulse, and Tt represents the temperature of the gas at the time t during the pulse (Clark, see [0048] and claims 2-3).

As per claim 11, the rejection of claim 1 is incorporated, the combination of Clark, Brown, and Ding’514 does not explicitly disclose the controller is configured to adjust the flow rate during the pulse to achieve a prescribed pulse shape. However, Ding’888 in an analogous art discloses the controller is configured to adjust the flow rate during the pulse to achieve a prescribed pulse shape (Ding’888, Fig. 5A, Fig. 5B, their corresponding paragraphs and claim 6).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Ding’888 into the above combination of Clark, Brown and Ding’514. The modification would be obvious because one of the ordinary skill in the art would want to provide improved repeatability and accuracy of the gas pulse delivery by adjusting the flow rate during the pulse to achieve a prescribed pulse shape (Ding’888, [0011], Fig. 5A, Fig. 5B and their corresponding paragraphs).

As per claim 13, Clark substantially discloses a method of pulsed gas delivery (Clark, see [0020], [0029]) comprising: (i) opening an upstream valve while closing a downstream control valve to charge a chamber with a gas to an initial pressure (Clark, see [0008]), (ii) closing the upstream valve when the initial pressure is reached (Clark, see [0008]), (iii) once the initial pressure is reached and after the upstream valve is closed, opening the downstream adjustable control valve to start a pulse of the gas flowing out of the chamber (Clark, see [0008]-[0009]); (iv) measuring flow during the pulse of the gas based on pressure and temperature of the gas in the chamber (Clark, 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Brown into the method of Clark. The modification would be obvious because one of the ordinary skill in the art would want to ensure accurate process gas delivery by regulating the flow rate of the gas based on the calculated measured flow rate and a targeted flow rate set point (Brown, see col. 3 line 40-col. 4 line 15).
The combination of Clark and Brown does not explicitly disclose measuring flow rate based on pressure and temperature of the gas. However, Ding’514 in an analogous art discloses measuring flow rate based on pressure and temperature of the gas (Ding’514, see [0024]-[0025]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Ding’514 into the above combination of Clark and Brown. The modification would be obvious because one of the ordinary skill in the art would want to verify the accuracy of 
The combination of Clark, Brown and Ding’514 does not explicitly disclose a prescribed period of the pulse.
However, Ding’888 in an analogous art discloses a prescribed period of the pulse (Ding’888, see [0025]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Ding’888 into the above combination of Clark, Brown and Ding’514. The modification would be obvious because one of the ordinary skill in the art would want to provide good control of the sequencing, timing and duration of the pulses by having a prescribed period of the pulse (Ding’888, see [0011]).

As per claim 14, the rejection of claim 13 is incorporated, Clark further discloses detecting, during the pulse, pressure and temperature of the gas within the chamber and controlling the downstream control valve based on the detected pressure and temperature (Clark, see abstract, [0008]-[0009], [0039] and [0048]).

As per claim 15, the rejection of claim 13 is incorporated, Clark further discloses controlling the downstream control valve to be closed when the prescribed dose of gas is reached (Clark, see abstract, [0048] and claim 2).


Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Ding’888 into the method of Clark. The modification would be obvious because one of the ordinary skill in the art would want to provide good control of the sequencing, timing and duration of the pulses (Ding’888, see [0011]).

As per claim 17, the rejection of claim 13 is incorporated, Clark further discloses repeating (i) to (iv) under control of a dedicated controller for a number of pulses (Clark, see [0011]).

As per claim 19, the rejection of claim 13 is incorporated, Clark further discloses during the pulse, computing a dose of gas delivered out of the chamber and controlling the downstream control valve to deliver a prescribed dose of gas during a pulse time (Clark, see abstract, [0008]-[0009], [0039] and [0048]). 
Ding’888 further discloses a prescribed period of the pulse (Ding’888, see [0025]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Ding’888 into the method of Clark. The modification would be obvious because one of 

As per claim 20, the rejection of claim 13 is incorporated, Ding’888 furhter discloses adjust the flow rate during the pulse to achieve a prescribed pulse shape (Ding’888, Fig. 5A, Fig. 5B, their corresponding paragraphs and claim 6).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Ding’888 into the method of Clark. The modification would be obvious because one of the ordinary skill in the art would want to provide improved repeatability and accuracy of the gas pulse delivery (Ding’888, [0011]).

As per claim 21, the rejection of claim 13 is incorporated, Ding’888 further discloses adjusting the downstream control valve during the pulse to achieve a substantially constant flow rate during the pulse (Ding’888, see Fig. 4).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Ding’888 into the method of Clark. The modification would be obvious because one of the ordinary skill in the art would want to provide improved repeatability and accuracy of the gas pulse delivery (Ding’888, [0011]).

As per claim 26, the rejection of claim 22 is incorporated, Clark further discloses calculating a dose of the gas delivered out of the chamber and to control the 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Ding’888 into the above combination of Clark, Brown and Ding’514. The modification would be obvious because one of the ordinary skill in the art would want to provide improved repeatability and accuracy of the gas pulse delivery by delivering gas during a prescribed period of the gas pulse (Ding’888, [0011] and [0025]).

As per claim 29, the rejection of claim 22 is incorporated, the combination of Clark, Brown, and Ding’514 does not explicitly disclose adjusting flow rate during the pulse to achieve a prescribed pulse shape. However, Ding’888 in an analogous art discloses adjusting flow rate during the pulse to achieve a prescribed pulse shape (Ding’888, Fig. 5A, Fig. 5B, their corresponding paragraphs and claim 6).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Ding’888 into above combination of Clark, Brown and Ding’514. The modification would be obvious because one of the ordinary skill in the art would want to provide improved repeatability and accuracy of the gas pulse delivery (Ding’888, [0011]).

s 12 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Clark, in view of Brown, in vire of Ding’514, further in view of US 20120216888 to Nishikawa et al. (hereinafter “Nishikawa”).

As per claim 12, the rejection of claim 1 is incorporated, Clark further discloses the controller is configured to adjust the downstream control valve to achieve a flow during the pulse (Clark, see abstract, [0008]-[0009], [0034], [0039] and [0048]). The combination of Clark, Brown, and Ding’514 does not explicitly disclose the controller is configured to achieve a substantially constant flow rate during the pulse. However, Nishikawa in an analogous art discloses the controller is configured to achieve a substantially constant flow rate during the pulse (Nishikawa, see [0062]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Nishikawa into the combination of Clark, Brown, and Ding’514. The modification would be obvious because one of the ordinary skill in the art would want to stably supply gas into the reaction chamber (Nishikawa, see [0062]).

As per claim 30, the rejection of claim 22 is incorporated, Clark further discloses adjusting the downstream control valve to achieve a flow during the pulse (Clark, see abstract, [0008]-[0009], [0039] and [0048]). The combination of Clark, Brown, and Ding’514 does not explicitly achieve a substantially constant flow rate during the pulse. However, Nishikawa in an analogous art discloses achieve a substantially constant flow rate during the pulse (Nishikawa, see [0062]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/JASON LIN/
Primary Examiner, Art Unit 2117